Citation Nr: 1409944	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for PTSD. 

In September 2012, the Veteran testified at a personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2013, the Board the denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran subsequently appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the February 2013Board decision and remanded the case to the Board for readjudication consistent with the directives of the September 2013 Joint Motion for Remand (Joint Motion).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 Joint Motion, the parties agreed that the Board failed to ensure that VA satisfied its duty to assist the Veteran by not obtaining outstanding medical treatment records.  The parties noted that particular medical evidence was not of record from the Jesse Brown VA Medical Center (VAMC) (including the Chicago Heights Community Clinic) that was pertinent to PTSD and/or polysubstance abuse treatment.  The outstanding records included a July 25, 2008 report of an initial evaluation for PTSD, records of cancellation by the Veteran of PTSD evaluations in August 2008, telepsychiatry treatment records dated from September 2008 to May 2010, and a July 2011 record of discharge from treatment for failure to report for multiple treatment sessions.

The RO or AMC should obtain all of the Veteran's records of evaluation and treatment for any psychiatric disorder, including PTSD and polysubstance abuse, from the Jesse Brown VAMC in Chicago, Illinois, including from the Chicago Heights Community Clinic, dated from July 2008 to the present.  The records should include those cited above, a complete appointment list regarding mental health and substance abuse treatment, and all treatment records from the Veteran's treating psychiatrist, C. Stepansky, M.D.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of evaluation and treatment for psychiatric disorders, including PTSD and polysubstance abuse, from the Jesse Brown VAMC in Chicago, Illinois, including from the Chicago Heights Community Clinic, dated from July 2008 to the present.  Among the records, the RO or AMC should attempt to obtain the following particular records:

a) a July 25, 2008 report of an initial evaluation for PTSD;
b) records of cancellation by the Veteran of PTSD evaluations in August 2008;
c) telepsychiatry treatment records dated from September 2008 to May 2010;
d) a July 2011 record of discharge from treatment for failure to report for multiple treatment sessions;
e) a complete appointment list regarding mental health and substance abuse treatment; and
f) all treatment records from the Veteran's treating psychiatrist, C. Stepansky, M.D.

All attempts to procure records should be documented in the file.  If the RO or AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

2.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


